 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Arthur F Gerth,                                   No. CV-17-01945-PHX-SMB
10                  Plaintiff,                         ORDER
11   v.
12   Unknown Huffman, et al.,
13                  Defendants.
14
15          Plaintiff Arthur F. Gerth has filed a Civil Rights Complaint pursuant to 42 U.S.C. §
16   1983 alleging excessive force in violation of the Fourteenth Amendment (Doc. 20).
17          United States Magistrate Eileen Willett has issued a Report and Recommendation
18   (“R&R”) recommending that the Complaint be dismissed without prejudice pursuant to
19   Rule 41(b) of the Federal Rules of Civil Procedure for failure to follow Court orders. (Doc.
20   65). No objection has been filed, which relieves the Court of its obligation to review the
21   R&R. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); Thomas v. Arn, 474 U.S. 140,
22   149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). The Court
23   will accept the R&R and dismiss the Complaint without prejudice pursuant to Rule 41(b)
24   of the Federal Rules of Civil Procedure for failure to follow Court orders.
25          IT IS ORDERED:
26          1. The R&R (Doc. 65) is accepted.
27          2. The Civil Rights Complaint (Doc. 20) is dismissed without prejudice.
28          3. Defendant’s Motion to Dismiss for Failure to Prosecute (Doc. 62) is denied as
 1   moot.
 2           4. The Clerk is directed to terminate this action.
 3
 4           Dated this 12th day of February, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
